Citation Nr: 1626130	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the RO in Nashville, Tennessee that denied entitlement to a TDIU.  A videoconference hearing was held in October 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  In May 2014, the Board remanded this case.

Although the most recent supplemental statement of the case included increased rating issues, the rating decision on appeal only denied entitlement to a TDIU which was then the subject of the perfected appeal, including the only issue addressed in the statement of the case.  Even considering whether the increased rating issues are part and parcel of the TDIU claim, the Board does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  But see M21-1, Part IV, subpart ii, chap. 2, section F, para. h.  More importantly, the Veteran has not indicated his intention to appeal any increased rating claim for the individual service-connected disabilities in this case.  Thus, the only issue which is before the Board is entitlement to a TDIU. 


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

When this case was last before the Board in May 2014, it was noted that the Veteran's service-connected disabilities were: posttraumatic stress disorder (PTSD), rated as 30 percent disabling; bilateral hearing loss, rated as 20 percent disabling; diabetes mellitus (DM), rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; with a combined service-connected schedular disability rating of 70 percent.  The Veteran's DM and peripheral neuropathy of the lower extremities can be combined for the purpose of meeting the threshold requirement of one 40 percent disability under 38 C.F.R. § 4.16(a) since they are of common etiology.  Thus he has met the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis throughout the appeal period.  Since that time, the Veteran's disability rating for PTSD was increased to 50 percent; his DM was increased to 40 percent disabling; and service connection was granted for coronary artery disease (CAD), rated as 100 percent disabling from November 15, 2013 and then 30 percent from January 1, 2014; and erectile dysfunction, rated as noncompensable.  The effective date of service connection for CAD was November 15, 2013.  In sum, the combined ratings were as follows: 70 percent from October 9, 2007 (Bilateral factor of 1.9 Percent for diagnostic codes 8520, 8520) 80 percent from November 30, 2009 (Bilateral factor of 1.9 Percent for diagnostic codes 8520, 8520) 100 percent from November 15, 2013 (Bilateral factor of 1.9 Percent for diagnostic codes 8520, 8520) 80 percent from January 1, 2014 (Bilateral factor of 1.9 Percent for diagnostic codes 8520, 8520) and 90 percent from July 9, 2014 (Bilateral factor of 1.9 Percent for diagnostic codes 8520, 8520) 

As noted above, a schedular 100 percent combined rating was briefly in effect from November 15, 2013 through December 31, 2013.  The United States Court of Appeals for Veterans Claims (Court) has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU (in this case, for that short period).  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114(s) (2015)).  

The Veteran has met the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In his application for a TDIU, the Veteran reported that he last worked full-time in September 2009 as a carpenter.  He stated that he was unable to work due to his PTSD, DM, and peripheral neuropathy.  The Veteran also applied for Social Security Administration (SSA) benefits at the same time.  On that application, he reported having DM, peripheral neuropathy, PTSD, tachycardia, hearing loss, and severe ringing in the ears.  He said his DM affected his energy.  He indicated that he had been working in the carpentry field for the past 25 years, but it had become so hard to make it through the day.  He related that his feet hurt all the time from the nerve damage and he could not stand on a ladder for very long for that reason.  He related that he never knew when his heart would start to speed up.  He related that his conditions limited his ability to work.  He had decreased strength and concentration particularly with the constant ringing in his ears.  He reported that his memory also was not very good.  While he was working, he was on his feet most of the day so his feet and legs would hurt so much that he would have to sit down quite often to relieve the pain.  Also, he felt that he was not able to eat a good meal because of his DM and the fatigue set in quickly.  With his PTSD, he never knew what would set him off.

Subsequent medical records revealed that the Veteran's DM was poorly controlled and that he required insulin.  SSA records included a March 2010 assessment indicated the following.  The Veteran's difficulty hearing restricted him from working anywhere there might be a safety issue.  Because of his arthralgias and low back pain (nonservice-connected), he was prevented from doing heavy lifting over 40 lbs.  The examiner did not indicate other restrictions, but she did not refer to the DM, peripheral neuropathy, or PTSD, tinnitus, or other disabilities.  Another evaluation noted that the Veteran's ability to maintain persistence and concentration on task for a full workday and work week, which seemed to be impaired more by his physical problems and by his anxiety which certainly was present.

January 2010 VA examinations revealed that the Veteran had normal to severe sensorineural hearing loss bilaterally.  He also had constant bilateral tinnitus.  His hearing disabilities were noted to impair his ability to hear at work.  His DM was noted to have progressively worsened to the point that he now required insulin.  He also had mild to moderately numbness on the soles of his feet.  On a February 2010 PTSD examination, the Veteran related that he could not physically or mentally perform his job.  Moreover, he could not tolerate working with others and had lost his temper and was experiencing social isolation.  The examiner noted that the Veteran's irritability affected his ability to work with others.  

In April 2010, an audiologist provided a medical opinion that the Veteran's tinnitus would not affect employment particularly if there were accommodations.  The examiner stated that the Veteran's hearing loss would make it difficult for him to understand spoken conversation from others in a noisy work environment, but would not prevent him from any physical or sedentary employment where communication with others was not needed.  His hearing loss would affect his job performance less in an environment that was quiet where communicating with others on a regular basis was not required.

In April 2010, a VA examiner opined that the Veteran's DM prevented the Veteran from performing his job as a carpenter because of his dependence on insulin and the lability of his blood sugar and requirement for food and potential of hypoglycemia.  He also could not perform any physical occupation due to the same reasons, but he was able to perform most sedentary occupations if he was allowed to check his blood sugar periodically and eat food periodically.  The restrictions caused by peripheral neuropathy were the same, noting that the Veteran was restricted from standing and walking activities.  The opinion did not address the Veteran's employability with regard to his other disabilities.

April 2010 VA outpatient records documented an increased need for syringes due to an increase in insulin for the Veteran's DM.

In his notice of disagreement, the Veteran indicated that his DM required 5 insulin injections a day.  The Veteran indicated that SSA found him to be disabled, but indicated he could perform light work; however, he basically asserted that he could not work in his trained field and be employed in a meaningful gainful employment.  He described having burning pain in his legs and feet from the peripheral neuropathy.  He stated that he slept about four hours per night due to his PTSD.  Moreover, he had trouble understanding people due to his hearing loss and tinnitus.  In addition, his wife submitted a statement in which she reported that the Veteran did not sleep well and currently slept in another bedroom so he did not keep her awake at night.  She said he did not hear well.  Also, he had tingling and burning in his feet.  

In August 2013, the Veteran was afforded another PTSD examination.  It was noted that the Veteran had disrupted sleep.  In addition, his depressive symptoms were often manifested as irritability or anger.  He was isolated not only due to his PTSD, but also due to his DM because he was anxious over the management of the DM outside his home.  The examiner indicated that before the Veteran retired, he could manage his PTSD in the workplace.  However, his retirement had exacerbated the PTSD.  Although the examiner stated that the Veteran had lost nearly all significant social contacts outside of his family, the examiner also indicated that the Veteran's symptoms had improved since 2010.  

Thereafter, the Board remanded this case for another VA examination to determine whether the Veteran was incapable of obtaining and maintaining substantially gainful employment, versus just marginal employment, as a result of his service-connected disabilities when considered in combination.  Although there were prior medical opinions, they did not provide an opinion which addressed the cumulative effect of all of the Veteran's service-connected disabilities.

Thereafter, the Veteran continued to receive VA outpatient treatment.  In June 2012, it was indicated that the Veteran's GAF had fallen to 49, indicative of serious social and occupational impairment.  

At his October 2013 Board hearing, the Veteran testified that when he was working, it had gotten to the point where he could not do a whole lot of things.  His feet hurt, plus at the time he was having to take shots, and although he was working, he was missing work.  When he was able to work, he had to take shots, had to sit down for low blood sugar episodes, and the people he worked with did not appreciate his situation.  Then, he related that his hearing loss made it difficult for him to understand people.  His PTSD already made him uncomfortable with others, so it was difficult to maintain employment.  He said he also had dizziness due to his DM and his feet would burn and tingle and he just could not stand on them for long due to his peripheral neuropathy.  He related that he had actually missed a couple months of work.  

In August 2014, the Veteran was afforded a VA DM examination.  The examiner indicated that the Veteran's DM and complications thereof impacted his ability to work.  The examiner stated that the Veteran would be a poor candidate for a routine form of employment due to the risk of heat exhaustion when exposed to increased temperatures while taking insulin.  He would however be an acceptable candidate for a sedentary form of employment allowing controlled environmental conditions. 

The Veteran was afforded an audiological evaluation.  The examiner felt that the Veteran's hearing impairment did not preclude employment on its own.

The Veteran was also provided a PTSD examination in July 2014.  At that time, the Veteran explained that he basically retired due to his DM and its complications, and especially due to concerns over hypoglycemia events.  The examiner discussed the Veteran's errors in short and long-term memory, his poor ability with regard to drawing, and his inability to interpret proverbs and difficulty with abstraction.  This examiner opined that in light of the service-connected disabilities, the Veteran was not able to sustain gainful employment.  

In October 2014, the Veteran was afforded a VA heart examination.  The examiner felt that the Veteran could perform sedentary activities, but there was no comment on his other disabilities.

In this case, the Veteran meets the threshold schedular requirements for a TDIU during the entire claim period. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In viewing the medical evidence of record, as well as the statements of the Veteran and his wife, particularly those that pre-date service connection for CAD as that disability was not service-connected for the entire appeal period, the Board finds that a TDIU is warranted.  In considering his disabilities cumulatively, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected disabilities.  A VA examiner opined that the combination prevents employment.  That opinion was not discussed in the supplemental statement of the case.  The combined effect of the Veteran's disabilities renders the Veteran impaired in his employability in several areas.  He clearly cannot perform physically demanding work.  Individually, the Veteran's disabilities may allow sedentary activities; however, the Veteran cannot sustain gainful sedentary employment with all of those disabilities combined.  Only one VA examiner made reference to the combination of disabilities.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


							(Continued on the next page)

ORDER

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


